Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the inner layer portions" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, and 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 02-008125 (‘125) in view of Mori et al. (US 2016/0260546).  
Regarding claim 1, ‘125 discloses a multilayer ceramic electronic component comprising: a laminate including a plurality of dielectric layers and a plurality of internal electrode layers alternately stacked (multilayer ceramic capacitor), a first principal 
an electronic component body (2) including a first external electrode (3) connected to the first end surface of the laminate and a second external electrode (4) connected to the second end surface of the laminate;
a first metal terminal (7) connected to the first external electrode (3) through a bonding material (solder); and
a second metal terminal (8) connected to the second external electrode through a bonding material; wherein
the first metal terminal (7) includes a terminal body (7a) opposed to the first end surface, an extension portion (below 7a) connected to the terminal body and extending in a direction of a mounting surface, and a mounting portion (11 or 15) connected to the extension portion and extending from the extension portion in a direction connecting the end surfaces;
the second metal terminal (8) includes a terminal body (8a) opposed to the second end surface, an extension portion (below 8a) connected to the terminal body and extending in a direction of a mounting surface, and a mounting portion (12 or 16) connected to the extension portion and extending from the extension portion in a direction connecting the end surfaces;

a rib (7b, 8b) opposed to a respective side surface of the electronic component body (2) is provided on the terminal body;
the bonding material (solder) is provided between the rib (7b) of the first metal terminal (7) and the first external electrode (3) opposed to the rib; and the bonding material (solder) is provided between the rib (8b) of the second metal terminal (8) and the second external electrode (4) opposed to the rib.
‘125 disclose the claimed invention except for the bonding material is not provided between the terminal body and an end surface center portion of the first external electrode and a bonding material is not provided between the terminal body and an end surface center portion of the second external electrode. 
Mori et al. disclose an electronic device where a bonding material (50) is not provided between a terminal body (30) and an end surface center portion of an external electrode (22). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the device of ‘125 so that the bonding material is not provided between the terminal body and an end surface center portion of the first external electrode and a bonding material is not provided between the terminal body and an end surface center portion of the second external electrode, since such a modification would form an electronic device where the formation of the support part 
Regarding claim 2, ‘125 discloses a rib (17, 18) opposed to a principal surface of the electronic component body (2) in the terminal bodies of the first metal terminal and the second metal terminal.
Regarding claim 4, ‘125 discloses the bonding material (solder) extends to a surface of the laminated from the first external electrode (3) opposed to the rib (7b) of the first metal terminal (7); and 
the bonding material (solder) extends to a surface of the laminated from the first external electrode (3) opposed to the rib (8b) of the second metal terminal (8). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 02-008125 (‘125) and Mori et al. (US 2016/0260546) as applied to claim 1 above, and further in view of Washizuki (WO 2016/039057).
Regarding claim 3, the modified ‘125 discloses the claimed invention except for the bonding material includes a Cu-M alloy, where M is Ni, Mn, Al, or Cr, an intermetallic compound including at least two of Cu, Ni, Mn, Al, Cr, Sn, Au, Ag, Sb, Zn, and Bi; and Sn; and a Sn ratio in the bonding material is about 5% or less.
Washizuki discloses a bonding material, wherein the bonding material includes a Cu-M alloy, where M is Ni, Mn, Al, or Cr (Cu-Ni alloy), an intermetallic compound including at least two of Cu, Ni, Mn, Al, Cr, Sn, Au, Ag, Sb, Zn, and Bi; and Sn; and a Sn ratio in the bonding material is about 5% or less (samples 3-5, 7-8).
.

Claims 5-6, 8-9, 11-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 02-008125 (‘125) and Mori et al. (US 2016/0260546), as applied to claim 1 above, and further in view of Hattori (US 2003/0041427).
Regarding claim 5, the modified ‘125 discloses the claimed invention except for the details of the capacitor element. 
Hattori discloses a laminate includes an inner layer portion (contains 2, 8-9) and outer layer portions (above and below 2, 8-9) sandwiching the inner layer portion;
each of the outer layer portions is located between a respective one of the first (top)  and second (bottom) principal surfaces and an internal electrode layer (uppermost 8, lowermost 9) of the plurality of internal electrode layers (8, 9) closest to the respective one of the first and second principal surfaces (top and bottom).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of ‘125 to include the capacitor of Hattori, since such a modification would form an electronic component having very thin internal electrodes and ceramic layers, and delamination at the interface between the internal electrode and ceramic layers are minimized. 
Regarding claim 6, Hattori discloses each of the plurality of dielectric layers includes barium titanate [0036].
Regarding claim 8, the modified ‘125 discloses the plurality of internal electrode layers (8, 9 - Hattori) are perpendicular or substantially perpendicular to a direction in which the first and second metal terminals (7, 8 – ‘125) extend.
Regarding claim 9, the modified ‘125 discloses the plurality of internal electrode layers (8, 9) are parallel or substantially parallel to the mounting surface.
Regarding claim 11, the modified ‘125 discloses each of the plurality of internal electrode layers (8, 9) contains at least one of Ni, Cu, Ag, Pd, and Au, or an alloy including at least one of Ni, Cu, Ag, Pd, or Au [0073].
Regarding claim 12, the modified ‘125 discloses each of the plurality of internal electrode layers has a thickness of about 0.1 µm or more and about 2 µm or less [0073].
Regarding claim 13, the modified ‘125 discloses the first external electrode (4 – Hattori) includes a first base electrode layer (6) and a first plating layer (10, 12) disposed on the first base electrode layer (6); and
the second external electrode (5) includes a second base electrode layer (7) and a second plating layer (11, 13) disposed on the first base electrode layer (7).
Regarding claim 15, the modified ‘125 discloses each of the first (6) and second (7) base material layers includes at least one of a baked layer and a thin film layer [0040].
Regarding claim 16, the modified ‘125 discloses the baked layer includes glass and metal [0040].
Regarding claim 17, the modified ‘125 discloses the metal includes at least one of Cu, Ni, Ag, Pb, Ag-Pb alloy, and Au [0040].
Regarding claim 18, the modified ‘125 discloses glass includes at least one of B, Si, Ba, Mg, Al, Li, and Zn [0040].
Regarding claim 19, the modified ‘125 discloses each of the first (10, 12) and second plating layers (11, 13) includes at least one of Cu, Ni, Sn, Ag, Pd, Ag-Pd alloy, and Au, or an alloy containing at least one of Cu, Ni, Sn, Ag, Pd, Ag-Pd alloy, and Au [0035].
Regarding claim 20, the modified ‘125 discloses each of the first (10, 12) and second (11, 13) plating layers includes a Ni plating layer (10, 11 – [0035]) and a Sn plating layer (12, 13 – [0035]);
the Ni plating layer (10, 11) covers a respective one of the first (6) and second (7) base electrode layers; and
the Sn plating layer (12, 13) is covers the Ni plating layer (10, 11).

Claims 6-7, 10, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 02-008125 (‘125) and Mori et al. (US 2016/0260546), as applied to claim 1 above, and further in view of Otsuka (US 6,431,956).
Regarding claims 6-7, the modified ‘125 discloses the claimed invention except for the details of the capacitor element. 
Otsuka discloses a multilayer ceramic capacitor comprising a plurality of ceramic layers (7); wherein the ceramic layers comprise BaTiO3 (C: 2, L: 41-50) and at least one of a Mn, Fe, Cr, Co, and Ni compound (C: 2, L: 45-50).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of the modified ‘125 with a 
	Regarding claim 10, the modified ‘125 discloses the claimed invention except for the details of the capacitor element.
Otsuka discloses a plurality of internal electrode layers include first internal electrode layers (6) and second internal electrode layers (7);
the laminate includes an opposed electrode portion in which the first (6) and second (7) internal electrode layers oppose each other, and side portions (see fig. 4-5) between one end and the opposed electrode portion in the width direction and the first side surface and between another end of the opposed electrode portion in the width direction and the second side surface.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate the ceramic capacitor of Otsuka in the component of the modified ‘125, since such a modification would form a component having a ceramic capacitor where the variation of the electrical property of the capacitor is eliminated (elimination of polishing waste on the external electrode). 
Regarding claim 13, the modified ‘125 discloses the claimed invention except for the details of the capacitor element. 
Otsuka discloses a multilayer ceramic capacitor comprising a first external electrode (2) includes a first base electrode layer (C: 7, L: 40-41) and a first plating layer (C: 7, L: 42-47) disposed on the first base electrode layer; and

	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate the ceramic capacitor of Otsuka in the component of the modified ‘125, since such a modification would form a component having a ceramic capacitor where the variation of the electrical property of the capacitor is eliminated (elimination of polishing waste on the external electrode).
	Regarding claim 14, the modified ‘125 discloses the first base material layer (2) disposed on the first end surface of the laminate and extends to cover a portion of each of the first (top) and second (bottom) principal surfaces and the first and second side surfaces of the laminate (front, back – see fig. 8); and
the second base material layer (2) is disposed on the second end surface of the laminate and extends to cover a portion of each of the first (top) and second (bottom) principal surfaces and the first and second side surfaces (front and back) of the laminate. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0316878
US 2012/0043854
US 2012/0326569
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985.  The examiner can normally be reached on Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on 571-272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848